Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 04/20/2022 are accepted. Claims 15 and 23 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Sec. 102 & 103 Rejections”, filed 04/20/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 15-18 as being anticipated by Balding (U.S. Patent No. 5167640); the 35 U.S.C. 103 rejection of claims 22-23 and 28 as being unpatentable over Balding in view of Allen (U.S. PGPUB 20170274151); and the 35 U.S.C. 103 rejection of claims 24-26 as being unpatentable over Balding in view of Olsen (U.S. Patent No. 7771397) have been withdrawn. 
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. In Applicant’s arguments under the section titled “Sec. 112 Rejection”, Applicant argues that the indefiniteness rejection of claims 26-27 have been rendered moot by amendments. Examiner respectfully disagrees, as the amendments made to claims 15 and 23 do not solve the lack of antecedent basis issues of claims 26-27, which still depend on claim 23. Neither claim 15 nor claim 23 have any reference to “an attachment structure”, and therefore the 35 U.S.C. 112(b) rejection of claims 26-27 for lacking antecedent basis for “the attachment structure” is upheld.
Election/Restrictions
3)	This application is in condition for allowance except for the presence of claims 29-34 directed to inventions non-elected without traverse.  Accordingly, claims 29-34 have been cancelled.
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn (Reg. No. 32833) on 05/04/2022.
The application has been amended as follows: 
Claim 15, line 3, “cross-section” is amended to “cross-section;”
Claim 15, line 7, “material,” is amended to “material defining the metal tubular body,”
Claim 26, line 1, “claim 23” is amended to “claim 24”
Claim 27, line 1, “claim 23”, is amended to “claim 24”
Claims 29-34 are cancelled
Allowable Subject Matter
5)	Claims 15-28 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 15, the closest prior art of record is Balding. While Balding teaches a needle shield remover (Examiner interprets “needle shield remover” to be intended use, and any mechanism that could function to remove a shield could thus be titled a “needle shield remover”) comprising:
	a metal [Col. 3, lines 19-22] tubular body (Fig. 1; 4) having a longitudinal axis (the axis along which slot “20” runs parallel), a proximal part (part closer to “30”), a distal part (part closer to “8”), and a substantially circular cross-section (as shown in Fig. 1); and
	a single continuous slot (Fig. 1; 20) defined and formed from two edges (Fig. 1; 22 and 24) of a single shield of rolled flat material [Col. 3, lines 19-22] defining the metal tubular body, where the slot extends from a distal end of the tubular body for greater than half the length of the tubular body towards a proximal end (as shown in Fig. 1), such that the distal part of the tubular body flexes radially outwards relative to the longitudinal axis to exert a radially inwardly directed clamping force on a needle shield accommodated by a different part of the tubular body [Col. 2, lines 53-57] (Examiner interprets Balding to meet the claimed limitation, as the distal part of the tubular body would be forced to flex radially outwards via pressure on “30”, and if a needle shield were to be placed where the syringe “16” of Balding is currently, the device would act in the same fashion);
	Balding fails to teach a plurality of rigid gripping members that protrude radially inward from the distal part of the tubular body and have proximally directed edges.
	While Allen teaches rigid gripping members (Fig. 4; 36) protruding radially inwards from the distal part of the tubular body [Paragraph 0024, the combination of Balding and Allen would be inappropriate due to the sliding nature of Balding, and Applicant’s definition of proximal vs. distal (see Page 2, lines 17-25 for Applicant’s special definitions of these terms).
The combined structure of the plurality of rigid gripping members and the single continuous slot imparts a novel and non-obvious function of the claimed invention; namely, exerting a radial clamping force on a needle shield placed within the device - as noted by Applicant on Page 3 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783